Title: Enclosure: To Annapolis, Maryland, Citizens, 16 September 1793
From: Washington, George
To: Annapolis, Maryland, Citizens


            
              Fellow Citizens,
              [c.16 September 1793]
            
            Conscious of having had in view the Interest & Happiness of the people of the
              United States, in the discharge of my public duties; and fully persuaded that
              remaining in a state of neutrality during the present contest between the powers of
              Europe, if not absolutely necessary to these objects, would tend in a very
              considerable degree to promote them, I receive with infinite satisfaction, testimonies
              from my Countrymen, from various parts of the Union, expressive of their approbation
              of a measure intended to advance the welfare of my fellow Citizens; & none have given me more pleasure, than receiving that of
              the Citizens of Annapolis.
            The present flourishing situation of our affairs, & the prosperity we enjoy, must
              be obvious to the good Citizens of the United States; it remains therefore for them to
              pursue such a line of conduct as will ensure these blessings, by averting the
              calamities of a War.
            The manner, Gentlemen, in which you are pleased to express yourselves towards me
              personally, merits & receives my warmest gratitude; and it will always be my
              greatest pride & happiness to receive the approving voice of my fellow
              Citizens.
            
              Go. Washington
            
          